Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Nakayama (US 20180169870 A1).
Regarding Claim 1, Nakayama discloses:
a grabber clamp (60) comprising:
a first jaw (16) with a forward end and a rear end (Fig. 10);
a second jaw (62) with a forward end (Fig. 10), the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws (Fig. 11 & Fig. 113); and
a driver (66) for driving movement of the first jaw and the second jaw to open and close [0073];
wherein the first jaw includes a first gripping face (64) and the second jaw includes a second gripping face (64), the first and second gripping faces being configured to come together when closed (Fig. 11 & Fig. 13) to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non-clamping area between the first and second blunt clamping points (Fig. 13).
Regarding Claim 2, Nakayama discloses:
the first blunt clamping point includes a first surface exposed on the first gripping face, the first surface being flat from side to side and elongate in a direction extending between the forward end and the rear end and a second flat, elongate surface on the second gripping face aligned with the first surface and configured to butt against the first surface when the first jaw and second jaw are closed [0074-0078].
Regarding Claim 3, Nakayama discloses:
the first surface defines a first plane and the second blunt clamping point defines a second plane spaced from the first plane (Fig. 13).
Regarding Claim 4, Nakayama discloses:
the first plane is non-parallel to the second plane (Fig. 13).
Regarding Claim 9, Nakayama discloses:
the forward end of the first jaw projects toward the second jaw and the forward end of the second jaw projects toward the first jaw and the first and second jaws overlap at the forward ends when closed (Fig. 15).
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Gronau (US 5131135 A).
Regarding Claim 19, Gronau discloses:
an elongate binding material puller for removing elongate binding material from a bale, the elongate binding material puller comprising:
a table surface (23);
a grabber clamp (4 & 5) mounted above the table surface and the grabber clamp including:
a first jaw (29);
a second jaw (31) moveable relative to the first jaw, the first and second jaws each including a forward end opposite a rear end (Fig. 2); and
a jaws driver (32) for driving movement of at least one of the first jaw and the second jaw to open and close the clamp [Column 4 Lines 4-12];
a conveyor (6 & 16) for driving the bale (7 & 8 & 9 & 10 & 11 & 12) along the table surface past the grabber clamp [Column 2 Lines 41-48 & Column 2 Lines 62-67 & Column 3 Lines 1-11]; and
an elongate binding material lifting structure (3 & 26) configured for riding along an upper surface of the bale and cutting into the bale upper surface to insert below the elongate binding material and to lift the elongate binding material away from the upper surface of the bale for gripping by the grabbing clamp [Column 3 Lines 51-67 & Column 4 Lines 1-3].
Regarding Claim 20, Gronau discloses:
a clamp driver (1 & 2 & 32) for moving the grabber clamp up and down and side to side relative to the table surface [Column 2 Lines 41-48 & Column 3 Lines 44-50].
Allowable Subject Matter
Claims 5, 6, 7, 8, 10, 11, 12, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, 6, 7, 8, 10, 11, 12, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A grabber clamp comprising: a first jaw with a forward end and a rear end; a second jaw with a forward end, the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws; and a driver for driving movement of the first jaw and the second jaw to open and close; wherein the first jaw includes a first gripping face and the second jaw includes a second gripping face, the first and second gripping faces being configured to come together when closed to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non-clamping area between the first and second blunt clamping points, (i) an elongate groove on the first gripping face between the first blunt clamping point and the second blunt clamping point and (ii) an elongate projection on the second gripping face between the first blunt clamping point and the second blunt clamping point, and wherein a base of the elongate groove and a top surface of the elongate projection define a third blunt clamping point between the first jaw and the second jaw.”, as recited in Claim 5 specifically:
the structural and operative relationship between the first jaw, second jaw, driver, first gripping face, second gripping face, first blunt clamping point, second blunt clamping point, non-clamping area, elongate groove, elongate projection, and third blunt clamping point.  Especially as it relates to the first gripping face and second gripping face creating first and second blunt clamping points and a non-clamping area between the first and second blunt clamping points, and an elongate groove, elongate projection, and third blunt clamping point defined by the elongate groove and elongate projection.
The art of record fails to render obvious the claimed combination of: “A grabber clamp comprising: a first jaw with a forward end and a rear end; a second jaw with a forward end, the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws; and a driver for driving movement of the first jaw and the second jaw to open and close; wherein the first jaw includes a first gripping face and the second jaw includes a second gripping face, the first and second gripping faces being configured to come together when closed to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non- clamping area between the first and second blunt clamping points, the first gripping face has a concave curvature in the direction extending between the forward end and the rear end and the second gripping face meshes into and overlaps with at least front and rear portions of the first gripping face.”, as recited in Claim 7 specifically:
the structural and operative relationship between the first jaw, second jaw, driver, first gripping face, second gripping face, first blunt clamping point, second blunt clamping point, non-clamping area, and concave curvature. Especially as it relates to the first gripping face and second gripping face creating first and second blunt clamping points and a non-clamping area between the first and second blunt clamping points, and the concave curvature which meshes into and overlaps with at least front and rear portions of the first gripping face.
The art of record fails to render obvious the claimed combination of: “A grabber clamp comprising: a first jaw with a forward end and a rear end; a second jaw with a forward end, the second jaw configured to (i) move toward the first jaw to close the first and second jaws and (ii) move away from the first jaw, to open the first and second jaws; and a driver for driving movement of the first jaw and the second jaw to open and close; wherein the first jaw includes a first gripping face and the second jaw includes a second gripping face, the first and second gripping faces being configured to come together when closed to define a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point and a non- clamping area between the first and second blunt clamping points, a third blunt clamping point and a fourth blunt clamping point and wherein (a) the first blunt clamping point includes a first surface exposed on the first gripping face, which is flat from side to side and elongate in a direction extending between the forward end and the rear end and a flat, elongate surface on the second gripping face aligned with the first surface and configured to butt against the first surface when the first jaw and second jaw are closed and to define a first plane; (b) the second blunt clamping point includes a second surface exposed on the first gripping face, which is flat from side to side and elongate in the direction extending between the forward end and the rear end and a second flat, elongate surface on the second gripping face aligned with the second surface and configured to butt against the second surface when the first jaw and second jaw are closed and to define a second plane, the second plane being spaced from but parallel to the first plane; and (c) the third blunt clamping point and the fourth blunt clamping point each include aligned planar elongate surfaces on each of the first gripping face and the second gripping face, the aligned planar elongate surfaces defining planes that are parallel to each other but non-parallel to the first plane and the second plane.”, as recited in Claim 10 specifically:
the structural and operative relationship between the first jaw, second jaw, driver, first gripping face, second gripping face, first blunt clamping point, second blunt clamping point, non-clamping area, third blunt clamping point, fourth blunt clamping point.  Especially as it relates to the first blunt clamping point, second blunt clamping point, third blunt clamping point, and fourth blunt clamping point, the first and second blunt clamping points each being composed of a surface exposed on the first gripping face which is flat from side to side and elongate in a direction extending between the forward end and rear end and a flat elongate surface on the second gripping face aligned with the first gripping face surface and configured to butt against the first gripping face surface when the first jaw and second jaw are closed, and the third and fourth clamping points each being composed of aligned planar elongate surfaces on each of the first gripping face and second gripping faces each defining planes that are parallel to each other but non-parallel to the first plane and second plane.
Response to Arguments
Applicant's arguments filed 2022/10/04 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “a first blunt clamping point and a second blunt clamping point spaced from the first blunt clamping point”:
Applicant’s assertion that Nakayama does not teach two spaced apart blunt clamping points is not persuasive, the blunt clamping points of Nakayama exist when the jaws are spaced apart and when the jaws are together as the gripping faces both define blunt clamping areas.  Applicant’s assertion that the faces cannot come together because the first jaw has a slot to allow the second jaw to pass through is not persuasive as the second jaw only passes through the first jaw when the upper gripping members (65) are used to engage and object to be gripped.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 19, especially as it relates to the limitation of “an elongate binding material lifting structure configured for riding along an upper surface of the bale and cutting into the bale upper surface to insert below the elongate binding material”:
Applicant’s assertion that Gronau does not disclose the elongate binding material lifting structure configured for riding along an upper surface of the bale and cutting into the bale upper surface is not persuasive as the invention of Gronau is capable of performing the function with the structure disclosed by Gronau and therefore meets the limitation Per MPEP 2114.I and MPEP 2114.II related to functional limitations as the structure of the invention of Gronau is the same as the structure claimed in Claim 19 and is also capable of performing the functional limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652